Citation Nr: 9934935	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board notes that in June 1998, the veteran 
requested a personal hearing before a Hearing Officer at the 
RO.  He canceled this request in December 1998.  Accordingly, 
the Board will proceed with its review of his claim at this 
time.  

The Board also notes that in a statement submitted in January 
1999, the veteran appears to have raised an issue with 
respect to service connection for bilateral tinnitus.  
Further, it is unclear from his February 1998 notice of 
disagreement and his June 1998 substantive appeal if the 
veteran is raising a claim for stress fractures of the heels 
and/or disagreeing with the January 1998 RO denial of service 
connection for flat feet and a low back disorder.  These 
matters are referred to the RO for appropriate clarification 
and any subsequently indicated action. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed bilateral ankle disorder and 
the veteran's active service.  

2.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed right knee disorder and the 
veteran's active service.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim for service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

In addition, regulations provide that a pre-existing injury 
or disease will be considered to have been aggravated by 
active duty where there is an increase in a disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(b) (1999).  Further, a veteran who served during a 
period of war or during peacetime after December 31, 1946, is 
presumed to be in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  

The threshold question which must be answered in this case, 
is whether the veteran has presented well-grounded claims for 
service connection.  In reviewing a claim for service 
connection, the initial question is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

II.  Bilateral Ankle Disorder

The veteran appears to argue that he did not have any sort of 
bilateral ankle disorder prior to service, but that if he 
did, such disorder was permanently aggravated by his active 
service.  He contends, in substance, that an injury sustained 
in basic training in October 1970 resulted in stress 
fractures of both ankles, and that he was required to wear 
special shoes as a result of his ankle problems.  He 
maintains that he continues to suffer from a bilateral ankle 
disorder.  

The report of the veteran's service entrance examination 
notes that he had arthritis in his ankles, and that the 
veteran reported at that time that he had received treatment 
for ankle problems.  He was seen in October 1970 for left 
foot pain.  Unfortunately, due to the legibility of the 
handwriting on this report, it is unclear as to whether the 
diagnosis at that time was either insidious medial "arch" 
strain with edema or insidious medial "ankle" strain.  The 
Board does note that just prior to this treatment, the 
veteran was seen with complaints of mild soreness of the left 
arch.  The veteran continued, however, to complain of foot 
pain, specifically pain in the arch and heel, and the veteran 
was noted to have bilateral flat feet.  He seen on several 
occasions in the podiatry clinic and then referred to the 
orthopedic clinic in November 1971 for symptomatic flat feet.  
However, there are no specific complaints of ankle pain.  In 
addition, the records show that the veteran was made to wear 
Wellington type boots with heel inserts to treat bilateral 
stress fractures of his heels.  The report of the veteran's 
service separation examination shows that he had a profile on 
his feet for stress fractures of both heels and it was noted 
that his temporary profile on his feet expired in April 1972.  
This report fails to note any pertinent bilateral ankle 
disability.  The report of an Army National Guard entrance 
examination conducted in March 1975 fails to indicate any 
problems with the veteran's ankles.  

Contemporaneous clinical treatment records dating from 
February 1973 through April 1993 show that in October 1976, 
the veteran complained of experiencing pain in his left 
ankle.  No diagnosis was offered at that time.  The records 
show that the veteran was given an Ace bandage, and was 
advised to stay off his ankle for 24 hours.  No further 
mention of any ankle problems or complaints were noted in the 
records.  In addition, a letter dated in June 1998 was 
received from Rick L. McGath, M.D., stating that the veteran 
experienced chronic pain in his ankles bilaterally.  Dr. 
McGath went on to state that the veteran had no prior history 
of ankle problems prior to entering service.  No further 
comment regarding the veteran's bilateral ankle disorder was 
offered.  

In November 1997, the veteran underwent a VA rating 
examination.  He reported that while in service, he had 
sustained injuries to his ankles after jumping off a 10-foot 
obstacle, which caused stress fractures in both ankles.  The 
veteran stated that he experienced problems with ambulation, 
and that he had been issued special shoes, and later 
Wellington boots, for support.  He further reported 
experiencing chronic pain in his ankles.  On examination, he 
was noted to have a limited range of motion in his ankles.  
The examiner concluded with a diagnosis of bilateral ankle 
pain/arthralgias, and observed that it was possible that the 
veteran had what he characterized as somatic osteoarthritis 
of the ankle joints.  No opinion with respect to service 
incurrence or aggravation was offered.  

The Board has evaluated the above-discussed evidence, and 
must conclude that the veteran has not submitted evidence of 
a well-grounded claim for service connection for a bilateral 
ankle disorder.  The evidence shows that upon entering 
service, the veteran reported having received treatment for 
ankle problems, and the narrative portion of this report 
indicates that on service entrance, the veteran reported that 
he had bilateral arthritis of the ankles.  In service, except 
for the one possible reference to the ankle in October 1970, 
there are no specific complaints of problems involving the 
veteran's ankles; primarily, his documented complaints were 
of continuous heel and arch pain.  His service separation 
examination report is negative for any indication of an ankle 
disorder.  Further, the report of the March 1975 National 
Guard entrance examination fails to disclose any problems 
with respect to the veteran's ankles.  

The veteran's post-service treatment records show only one 
instance of any complaint of problems with the veteran's 
ankles.  As noted, the veteran was seen in October 1976, some 
four years after his discharge from service, for complaints 
of left ankle pain.  No diagnosis was offered, and no opinion 
was offered suggesting a nexus or link between the veteran's 
ankle pain and his active service.  Likewise, while the 
report of the January 1997 rating examination shows that the 
veteran experienced pain and limitation of motion in his 
ankles, and possibly had somatic osteoarthritis in his ankle 
joints, no opinion was offered to establish the required 
nexus between a diagnosed ankle disorder and the veteran's 
active service.  

The Board has also considered the August 1998 statement 
offered by Dr. McGath, that the veteran suffered from chronic 
bilateral ankle pain, and that he did not have any ankle 
problems prior to service.  Notwithstanding the fact that 
this statement is contraindicated by the evidence of record, 
Dr. McGath did not offer any explanation for his assertion, 
and did not offer any opinion suggesting that the veteran's 
bilateral ankle pain was the result of any injury or other 
occurrence he may have experienced during service.  
Accordingly, Dr. McGath's statement is insufficient to well 
ground the veteran's claim.  

In addition, lay statements by the veteran that his bilateral 
ankle disorder was incurred in or aggravated by his active 
service do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  What is missing in this case is a medical opinion, 
supported by medical evidence and a plausible rationale, 
showing that the veteran's diagnosed bilateral ankle disorder 
was either incurred in or aggravated by service.  The 
evidence submitted in support of the veteran's claim merely 
shows that he has a present disability with respect to his 
ankles, but fails to contain any medical opinion establishing 
the necessary link between the bilateral ankle disorder and 
service.  

III.  Right Knee Disorder

The veteran maintains that he sustained a right knee injury 
in service.  The report of his service entrance examination 
shows that the veteran had undergone surgery on his right 
knee prior to entering service, and that it was currently 
stable.  His service medical records are negative for any 
complaints with respect to the right knee.  In addition, the 
report of his service separation examination only shows that 
the veteran had a profile for stress fractures in his heels, 
but is negative for any indication of a right knee disorder.  
The report of an Army National Guard enlistment examination 
dated in March 1975 shows that the veteran had a four-inch 
scar on his right knee, and that he had a previous injury to 
his right knee.  He had a full range of motion, but was shown 
to have slight weakness of the right knee upon squatting.  
There was no indication of the manner in which the "previous 
injury" to the knee occurred, or other statement or opinion 
as to etiology.  The examining physician offered his opinion 
that the residuals of the veteran's knee injury would not 
present any significant impairment.  

Contemporaneous clinical treatment records dating from 
February 1973 through April 1993 show that in February 1976, 
the veteran was seen for right knee pain.  He was found to 
have swelling, and was diagnosed with an old, torn meniscus.  
No other opinion was noted in the record, and the treatment 
records do not disclose any further treatment for any right 
knee problems.  

In January 1997, the veteran underwent a VA rating 
examination, in which he reported having been involved in a 
horse-riding accident, resulting in an injury which required 
an open repair.  He reported that his knee occasionally 
buckled and that he experienced intermittent pain.  X-rays 
showed slight degenerative changes in the right knee.  The 
examiner concluded with a diagnosis of right knee pain, and 
noted that it was possible that the veteran had some 
osteoarthritis.  The examiner did not offer any opinion as to 
the etiology of the veteran's right knee disorder.  

The Board has evaluated the above medical evidence, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for a right knee 
disorder.  The Board recognizes that the veteran currently 
experiences pain in his right knee and that he has limited 
range of motion.  However, there is no medical evidence 
establishing the required nexus between any diagnosed right 
knee disorder and his active service.  

As noted the veteran's service entrance examination shows 
that he had undergone surgery to his knee prior to service, 
but that the knee was stable.  In addition, no complaints 
with respect to the right knee were noted during service, and 
the report of the service separation examination was negative 
for any indication of a right knee disorder.  The only 
documented instance of treatment for right knee problems was 
noted in February 1976 when the veteran was noted to have 
swelling in his knee, and was diagnosed as having an old, 
torn meniscus.  Further, while noting that the veteran 
experienced right knee pain, the report of the January 1997 
VA rating examination does not contain any medical opinion 
suggesting that the veteran's right knee problems were either 
incurred in or aggravated by his active service.  

In addition, lay statements by the veteran that his right 
knee disorder was incurred in or aggravated by his active 
service do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray, supra; Espiritu, supra.  Again, 
what is missing here, is a medical opinion, supported by 
medical evidence and a plausible rationale, that the 
veteran's right knee disorder was either incurred in or 
aggravated by service.  As with his claimed bilateral ankle 
disorder, the evidence presented only shows the presence of a 
current disability, and does not contain any medical opinion 
suggesting service incurrence or aggravation.  Accordingly, 
such evidence is insufficient to well ground the veteran's 
claim. 

IV.  Conclusion

For the above reasons, it is the opinion of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for a bilateral ankle disorder and for a right 
knee injury.  The Board has not been made aware of any 
additional relevant evidence which is available which could 
serve to well ground the veteran's claims.  As the duty to 
assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  The Board 
also views its discussion as sufficient to inform the veteran 
of the evidence necessary to complete well-grounded claims 
for service connection for a bilateral ankle disorder and for 
a right knee disorder.  

The Board recognizes that this matter is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claims on the merits while the Board has 
found his claims to be not well grounded.  However, when an 
RO does not specifically address the question whether a claim 
is well grounded, but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral ankle disorder is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disorder is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







